George G. Barnard, J.
The plain object of the law of 1855, {Sess. L. 1855, ch. 428,) was to compensate such unfortunate persons as should without fault on their part suffer loss by the violence of mobs. It is the duty of the state to provide protection to property from lawless violence, and the constitutional power to pass the act in question as incident to that duty has been declared by the Court of Appeals. (Darlington v. The Mayor, &c. of New York, 28 How. 352.)
The proof clearly shows that during the riots in Hew York the mob forcibly broke into the plaintiff’s boot and shoe store and threw a large portion of his stock of goods in the street, then in possession of the rioters. That the property was instantly appropriated by the mob and carried away, in ■ every direction. The store was then set on fire and consumed, with such of the plaintiff’s property as was not thrown in the street from the store.
*452[New York General Term,
November 5, 1866.
It is claimed that for the property so carried away hy the mob no action lies. The law in question can have no meaning so restricted. It gives a right of action to a person whose property should be “ destroyed or injured ” in consequence of any mob or riot, for the damages sustained by reason thereof. The mob have taken from the plaintiff’s premises his property, and as to him and within the meaning of this law, destroyed it.
The judgment should be affirmed, with costs.
Clerks, J. concurred.
Ingraham, J. dissented.
Judgment affirmed.
George G. Barnard, Gloria and Ingraham, Justices.]